Citation Nr: 1743419	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-31 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to asthma.

2.  Entitlement to an increased rating in excess of 50 percent for depressive disorder.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to July 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board remanded the issue of service connection for sleep apnea in February 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Board hearing by Travel Board in January 2017 and reiterated the request in May 2017.  As such, remand is required for the Veteran to be scheduled for a Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge to be held at the RO.  Notify the Veteran and his attorney of the date, time, and location of this additional hearing, and put a copy of this letter in his claims file or e-file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



